DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 2-10 are objected to because of the following informalities: 

Claim 2 states “wherein rendering the object-based audio signal comprising:” which would more clearly be stated “wherein rendering the object-based audio signal comprises:”.
Claims 5 and 8 are objected to in an analogous manner.
Claims 3, 4, 6, 7, 9, and 10 are objected to as inheriting the same problem as above.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “distance information between an object corresponding to the object-based audio signal and a listener” which is unclear.  It is unclear what the scope of this is and the wording is not grammatically correct.  It appears this is trying to incorporate the distance between 1) the object and 2) the listener, but allowing other forms of information than just the raw distance (i.e. locations of each).  Perhaps “distance information representing the distance between an object corresponding to the object-based audio signal and a listener” could be used. 
Claims 2-10 are rejected as inheriting the same problem as above.

Claim 3 recites the limitation "the distance to the object based on the distance information".  There is insufficient antecedent basis for this limitation in the claim.  Similar to the above this is not the language previously used in claim 1.  Perhaps “the distance represented by the distance information” could be used if the above suggestion is taken.
Claims 4, 6, 7, 9, and 10 are rejected in an analogous manner.

Claim 2 states “obtaining the binaural filter to which the low-pass filter (LPF) is applied, using a frequency response control that is based on the distance information; and generating a binaural-rendered output signal by performing a convolution of the object-based audio signal and the binaural filter to which the LPF is applied” which is unclear. The portion “performing a convolution of the object-based audio signal and the binaural filter to which the LPF is applied” is unclear because it is unclear this is referring to the original “binaural filter” which happened to also have an LPF applied for a different purpose, or if it is referring to the result of applying the LPF.  The following two options may clear up the confusion:
 “obtaining the binaural filter to which the low-pass filter (LPF) is applied, using a frequency response control that is based on the distance information to generate a combined binaural filter; and generating a binaural-rendered output signal by performing a convolution of the object-based audio signal and the combined binaural filter”; or
“obtaining the binaural filter to which the low-pass filter (LPF) is applied, using a frequency response control that is based on the distance information; and generating a binaural-rendered output signal by performing a convolution of the object-based audio signal and the binaural filter to which the LPF has been applied”.
Claims 3 and 4 are rejected as inheriting the same problem as above.
Claim 5 is rejected in an analogous manner regarding “performing a convolution of the binaural filter and the input signal to which the LPF is applied”.  Similar fixes may be used.
Claims 6 and 7 are rejected as inheriting the same problem as above.

Claim 8 states “extracting an output signal to which a low-pass filter (LPF) is applied from the binaural-rendered input signal” which is unclear.  The connecting words in this limitation do not make sense.  It is unclear if this “output signal” is the same as the “binaural-rendered input signal” (specification does not disclose intermediate steps) or if it is referring to the overall output signal.  Perhaps “extracting an output signal in which a low-pass filter (LPF) is applied to the binaural-rendered input signal” could be used.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo (US 5946400).

Regarding claim 1, Matsuo discloses a rendering method comprising: 
identifying an object-based audio signal (figures 1 and 2, “source sound signal”); 
identifying metadata including distance information between an object corresponding to the object-based audio signal and a listener (figures 1 and 2, at least “location of sound image”, column 5 lines 48-58); and 
rendering the object-based audio signal (output of 3 of figure 1, and 14 of figure 2), based on the distance information (column 5 lines 48-58, and column 6 lines 49-65) between an object corresponding to the object-based audio signal and a listener (as see in figures 1 and 2, column 5 lines 24-47), 
wherein, the object-based audio signal is rendered as an effect of applying a low-pass filter (LPF) (6 or 11) according to the distance information included in the metadata (column 5 lines 48-58, column 6 lines 49-65). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 5946400).

Regarding claim 5, Matsuo discloses wherein rendering the object-based audio signal comprising: 
determining a binaural filter (3 or 14) that is based on the metadata (column 8 lines 35-49), using a binaural room impulse response (column 5 lines 24-47, and column 8 lines 35-49, “the impulse response of the reproduced sound field”); 
obtaining an input signal (figures 1 and 2, “source sound signal”) to which a low-pass filter (LPF) is applied (6 or 11), using a frequency response control  (lower input from 4 and 5 or 17)  that is based on the distance information (column 5 lines 48-58, column 6 lines 49-65); and 
generating a binaural-rendered output signal by applying the binaural filter to the input signal to which the LPF is applied (see figures 1 and 2, column 5 lines 24-47).
Although Matsuo does not expressly disclose the use of convolution, the examiner takes official notice that using a convolution operation to apply a binaural filter was well known in the art.  The motivation to do so would have been to allow for faster simpler processing depending on the implementation (such as multiplying in the frequency domain).  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to convolve the binaural filter and the input signal to which the LPF is applied.

Regarding claim 6, Matsuo discloses wherein the LPF is implemented as a first-order IIR filter (column 6 lines 49-65), and the high frequency information decreases as the distance to the object based on the distance information increases (column 6 lines 49-65).
Although Matsuo does not expressly mention a cutoff frequency, the examiner takes official notice that first-order IIR low pass filters having cutoff frequencies was well known in the art.  Also, it would have been obvious to the designer that the cutoff frequency of a low pass filter must decrease in order to have the high frequency information decrease (by definition).  At the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the LPF has a cutoff frequency, and the cutoff frequency decreases as the distance to the object based on the distance information increases.


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 5946400) in view of Oh et al. (US 20160227338 A1).

Regarding claim 8, Matsuo discloses wherein the rendering the object-based audio signal comprising: 
determining a binaural filter (3 or 14) that is based on the metadata (column 8 lines 35-49), using a binaural room impulse response (column 5 lines 24-47, and column 8 lines 35-49, “the impulse response of the reproduced sound field”); and
generating a binaural-rendered output signal by applying the binaural filter to the input signal (see figures 1 and 2, column 5 lines 24-47).
Matsuo also discloses applying a low-pass filter (LPF) (6 or 11, column 5 lines 48-58) prior to applying the binaural filter (3 or 15), that is based on the distance information (column 6 lines 49-65).  
Although Matsuo does not expressly disclose the use of convolution, the examiner takes official notice that using a convolution operation to apply a binaural filter was well known in the art.  The motivation to do so would have been to allow for faster simpler processing depending on the implementation (such as multiplying in the frequency domain).  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to convolve the binaural filter and the input signal to which the LPF is applied.
Matsuo does not expressly disclose the claimed filtering.
Oh teaches extracting an output signal (at least figure 18, output of 120) to which a low-pass filter (LPF) is applied (via 140, see paragraphs [0031], [0262] to [0268], [0278]) from a binaural-rendered input signal (from direction renderer 120, see paragraphs [0075],  [0262] to [0268]). 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the Low-Pass Filter second approach of Oh in the system of Matsuo (who Low-Pass Filters first before binaural rendering) as an alternate functional equivalent that may provide some computational or circuit arrangement benefits.  Therefore, it would have been obvious to combine Oh with Matsuo to obtain the invention as specified in claim 8.

	Claim 9 is rejected in an analogous manner to claim 6.


Allowable Subject Matter
Claims 2-4, 7 and 10 would be allowable if rewritten or amended to overcome the claim objections and claim rejections under 35 U.S.C. 112(b), set forth in this Office action.


Response to Arguments
Applicant's arguments filed March 24th, 2022 have been fully considered but they are not persuasive. 
In general applicant argues that the amendments to the previous claims are not found in prior art.  A new ground of rejection has been established as above.  
Applicant’s amendments have overcome the previous drawing.
Regarding applicant’s response and citing the Matsuo reference (see applicant’s arguments dated March 24th, 2022, page 11), applicant took the wrong part of the text to be column 6 lines 46-65.  That passage is as follows:
“In general, sounds are attenuated while propagating in air, and the degree of this attenuation depends on the frequency of the sound. The higher the frequency is, the more the sound amplitude will be lost during the travel in air. This causes such a phenomenon that the listener will receive a muffled sound from a remote sound source, depending on the distance from the listener, because of the attenuation of high frequency components. To simulate this change in the frequency spectrum, the sound processing system is equipped with a low-pass filter 6, whose characteristics are programmed in such a way that it will vary the degree of treble suppression according to the distance between the sound image and the listener. The low-pass filter 6 with such a capability can be implemented as a first-order IIR filter, whose coefficients are determined so as to cause a deeper suppression of high-frequency components of the sound signal as the distance increases” (Matsuo, column 6 lines 46-65, emphasis added).
Although the passage above does not mention expressly mention a cut-off frequency of the low-pass filter, the fist-order IIR filter mentioned as an example is known to have such and only vary in design as the cut-off frequency varies.  Therefore Matsuo column 6 lines 46-65 explains the same thing as applicant’s claims 6 and 9.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/Examiner, Art Unit 2654     


/PAUL KIM/Primary Examiner, Art Unit 2654